 Case: 4:20-cv-00291-JAR Doc. #: 32 Filed: 03/23/21 Page: 1 of 1 PageID #: 329




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


DAMON JOSIAH HOUSTON,                            )
                                                 )
               Plaintiff,                        )
                                                 )     No. 4:20-CV-00291 JAR
       v.                                        )
                                                 )
CORIZON HEALTH CARE, et al.,                     )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s pro se motion for reconsideration. (Doc. No.

31). Plaintiff asks the Court to reconsider its denial of his motion for appointment of a medical

expert. (Doc. No. 27). The Court will give Defendants fifteen days to file any response.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants shall have fifteen days to respond to

Plaintiff’s pro se motion for reconsideration.

Dated this 23rd day of March, 2021.




                                                     ________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
